
	
		II
		110th CONGRESS
		2d Session
		S. 3376
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to provide assistance to the Paralympic Program
		  of the United States Olympic Committee, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Olympic Committee
			 Paralympic Program Act of 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)In 1998, Congress enacted the Olympic and
			 Amateur Sports Act Amendments of 1998, which amended chapter 2205 of title 36,
			 United States Code, which included a statement that the purpose of the Act was
			 to encourage and provide assistance to amateur athletic programs and
			 competition for amateur athletes with disabilities, including, where feasible,
			 the expansion of opportunities for meaningful participation by such amateur
			 athletes in programs of athletic competition for able-bodied amateur
			 athletes.
				(2)The United States
			 Olympic Committee manages and administers the Paralympic Program for physically
			 disabled athletes.
				(3)In 2005, the
			 United States Olympic Committee entered into a memorandum of understanding with
			 the Secretary of Veterans Affairs to expand the Paralympic Program to provide
			 special training and rehabilitation to disabled veterans and disabled members
			 of the Armed Forces as part of their rehabilitation and return to an active
			 lifestyle.
				(4)The Paralympic
			 Program has a significant positive effect on the quality of life of such
			 veterans and servicemembers, including helping to improve the mobility,
			 vitality, and physical, psychological, and social well-being of disabled
			 veterans and disabled members of the Armed Forces who participate in the
			 program and reducing the incidence of secondary medical conditions in those
			 participants.
				(5)Because of
			 Operation Iraqi Freedom and Operation Enduring Freedom, the number of disabled
			 veterans and disabled members of the Armed Forces has increased substantially
			 and it is therefore necessary to expand the scope and size of the Paralympic
			 Program to provide rehabilitative services through sports to disabled veterans
			 and members of the Armed Forces.
				(b)PurposeThe
			 purposes of this Act are as follows:
				(1)To promote the
			 life-long health of disabled veterans and disabled members of the Armed Forces
			 through regular participation in physical activity and sports.
				(2)To develop a
			 system that promotes disabled sports from the local level through elite levels
			 by creating partnerships among organizations specializing in supporting,
			 training, and promoting programs for disabled athletes.
				(3)To provide
			 training and support to local organizations to provide Paralympic sports
			 training to disabled veterans and disabled members of the Armed Forces in their
			 own communities.
				(4)To provide support
			 to the United States Olympic Committee for the Paralympic Program to increase
			 the participation of disabled veterans and disabled members of the Armed Forces
			 in sports as part of their rehabilitation.
				3.Department of
			 Veterans Affairs provision of assistance to United States Olympic Committee
			 Paralympic Program
			(a)Provision of
			 assistance authorizedSubchapter II of chapter 5 of title 38,
			 United States Code, is amended by inserting after section 521 the
			 following:
				
					521A.Assistance for
				the United States Olympic Committee Paralympic Program
						(a)Authorization To
				provide assistanceThe
				Secretary may make grants to the United States Olympic Committee to plan,
				develop, manage, and implement the Paralympic Program for disabled veterans and
				disabled members of the Armed Forces.
						(b)Oversight by
				SecretaryAs a condition of receiving a grant under this section,
				the United States Olympic Committee shall permit the Secretary to conduct such
				oversight of the use of grant funds as the Secretary determines is
				appropriate.
						(c)Application
				requirement(1)Before the Secretary may
				make a grant to the United States Olympic Committee under this section, the
				Committee shall submit to the Secretary an application that describes the
				activities to be carried out with the grant, including information on specific
				measurable goals and objectives to be achieved using grant funds. The
				application shall include a detailed description of all partnerships referred
				to in paragraph (2) at the national and local levels that will be participating
				in such activities and the amount of grant funds that will be made available
				for each of such partnerships.
							(2)PartnershipsPartnerships
				referred to in this paragraph are agreements between the United States Olympic
				Committee and national organizations with significant experience in the
				training and support of disabled athletes and the promotion of disabled sports
				at the local and national levels. Such organizations include Disabled Sports
				USA, Blaze Sports, Paralyzed Veterans of America, and Disabled American
				Veterans. The agreements shall detail the scope of activities and funding
				provided by the United States Olympic Committee to the partner.
							(d)Use of
				funds(1)The
				United States Olympic Committee, with the assistance and cooperation of the
				Secretary and the heads of other appropriate Federal and State departments and
				agencies and partnerships referred to in subsection (c)(2), shall use a grant
				under this section to recruit, support, encourage, schedule, facilitate,
				supervise, and implement the activities described in paragraph (3) for disabled
				veterans and disabled members of the Armed Forces either directly or by
				supporting a program described in paragraph (2).
							(2)A
				program described in this paragraph is a sport program that—
								(A)promotes basic physical activity,
				games, recreation, training, and competition;
								(B)is approved by the Secretary;
				and
								(C)(i)provides services and
				activities described in paragraph (3) for disabled veterans and disabled
				members of the Armed Forces; and
									(ii)may also provide services and activities
				described in paragraph (3) for individuals with disabilities who are not
				veterans or members of the Armed Forces, or both; except that funds made
				available to carry out this section may not be used to support those
				individuals with disabilities who are not veterans or members of the Armed
				Forces.
									(3)Activities described in this
				paragraph are—
								(A)instruction, participation, and
				competition in Paralympic sports;
								(B)training and technical assistance to
				program administrators, coaches, recreational therapists, instructors,
				Department employees, and other appropriate individuals; and
								(C)coordination, Paralympic
				classification of athletes, athlete assessment, sport-specific training
				techniques, program development (including programs at the local level),
				program-specific medical and personal care support, sports equipment, supplies,
				program evaluation, and other activities related to the implementation and
				operation of the program.
								(4)A grant made under this section may
				include, at the discretion of the Secretary, an amount for administrative
				expenses, but not to exceed ten percent of the amount of the grant.
							(5)Funds made available by the United States
				Olympic Committee to a grantee under subsection (c) may include an amount for
				administrative expenses, but not to exceed ten percent of the amount of such
				funds.
							(e)Outreach
				requirementThe Secretary
				shall conduct an outreach campaign to inform all eligible veterans and
				separating members of the Armed Forces with physical disabilities about the
				existence of the Paralympic Program and shall provide for, facilitate, and
				encourage participation of such veterans and separating servicemembers in
				programs under this section to the extent possible.
						(f)CoordinationThe
				Secretary shall ensure access to and use of appropriate Department facilities
				by disabled veterans and disabled members of the Armed Forces participating in
				the Paralympic Program to the maximum extent possible and to the extent that
				such access and use does not adversely affect any other assistance provided to
				veterans.
						(g)Authorization of
				appropriationsThere is authorized to be appropriated $8,000,000
				annually to carry out this section.
						(h)Separate
				accountingThe Department shall have a separate line item in
				budget proposals of the Department for funds to be appropriated to carry out
				this section. Funds appropriated to carry out this section shall not be
				commingled with any other funds appropriated to the Department.
						(i)Limitation on
				use of fundsExcept as provided in subsections (d)(4) and (d)(5),
				funds appropriated to carry out this section may not be used to support or
				provide services to individuals who are not disabled veterans or disabled
				members of the Armed
				Forces.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 521 the following
			 new item:
				
					
						521A. Assistance for United States Olympic
				Committee Paralympic
				Program.
					
					.
			(c)Deadline for
			 memorandum of understandingThe Secretary of Veterans Affairs may
			 not award a grant under section 521A of title 38, United States Code, as added
			 by subsection (a), until the United States Olympic Committee has entered into a
			 memorandum of understanding or cooperative agreement with the Secretary
			 regarding implementation of the Paralympic Program. Such agreement shall be
			 concluded not later than 180 days after the date of the enactment of this
			 Act.
			4.Department of Veterans
			 Affairs Office of National Veterans Sports Programs and Special Events
			(a)Establishment of
			 Office of National Veterans Sports Programs and Special
			 EventsChapter 3 of title 38, United States Code, is amended by
			 adding at the end the following:
				
					321.Office of
				National Veterans Sports Programs and Special Events
						(a)EstablishmentThere
				is in the Department an Office of National Veterans Sports Programs and Special
				Events. There is at the head of the Office a Director, who shall report
				directly to the Assistant Secretary for Public and Intergovernmental Affairs of
				the Department.
						(b)Responsibilities
				of DirectorSubject to the direction of the Secretary, the
				Director—
							(1)shall establish
				and carry out qualifying programs and events;
							(2)may provide for
				sponsorship by the Department of qualifying programs and events;
							(3)may provide for,
				facilitate, and encourage participation by disabled veterans in qualifying
				programs and events; and
							(4)shall cooperate
				with the United States Olympic Committee and its subsidiaries to promote the
				participation of disabled veterans and disabled members of the Armed Forces in
				sporting events sponsored by the United States Olympic Committee and its
				subsidiaries.
							(c)Qualifying
				program or eventFor purposes
				of this section, a qualifying program or event is a sports program or other
				event in which disabled veterans and disabled members of the Armed Forces
				participate and that is approved by the Secretary as being consistent with the
				goals and missions of the Department.
						(d)Monthly
				assistance allowance(1)The Director may provide
				a monthly assistance allowance to a veteran with a disability invited by the
				United States Olympic Committee to compete for a slot on, or selected for, the
				Paralympic Team for any month in which the veteran is training or competing in
				any event sanctioned by the United States Olympic Committee or who is residing
				at a United States Olympic Committee training center.
							(2)The amount of the monthly assistance
				payable to a veteran under paragraph (1) shall be equal to the monthly amount
				of subsistence allowance that would be payable to the veteran under chapter 31
				of this title if the veteran were eligible for and entitled to rehabilitation
				under such chapter.
							(3)Any amount of assistance paid to a
				veteran under this subsection shall be in addition to any other assistance
				available to the veteran under any other provision of law.
							(4)There is authorized to be
				appropriated to carry out this subsection $2,000,000 for fiscal year 2009 and
				thereafter.
							(e)Limitation on
				Statutory ConstructionNothing in this section shall be construed
				as a limitation on current disabled sports and special events supported by the
				Department.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						321. Office of National Veterans Sports
				Programs and Special
				Events.
					
					.
			(c)Responsibilities
			 of Under Secretary for HealthThe Secretary of Veterans Affairs
			 shall direct the Under Secretary for Health of the Department of Veterans
			 Affairs—
				(1)to make available,
			 to the maximum extent possible, recreational therapists, physical therapists,
			 and other medical staff to facilitate participation of veterans in sporting
			 events conducted under the auspices of the United States Olympic
			 Committee;
				(2)to allow such
			 personnel to participate in the United States Olympic Committee Paralympic
			 Program without requiring the use of personal leave; and
				(3)to support other
			 similar activities or events as those described in this section and determined
			 to be appropriate by the Secretary.
				
